Title: Circular Instructions to the Brigade Commanders, 26 May 1777
From: Washington, George
To: Brigade Commanders

 

Sir
[Morristown, 26 May 1777]

You are to enquire minutely into the State & Condition of your Brigade & Order every Officer & Soldier belonging to it, not usefully employed in recruiting, or in the execution of any command (by proper Authority) or Sick in Hospitals, to Join their respective Corps immediately & see that it is done.
Make strict enquiry what measures the commanding Officers of each Regiment in your Brigade is taking to compleat it to the Establishment & see that no means are Left unessay’d to accomplish this desirable End—Let none but trusty & diligent Officers be sent upon this Business—Such as have a turn to this Service & you have good hopes will not misapply their time or the Money committed to their Charge.
Every Monday you are to render to the Adjutant General a Correct return of your Brigade at the foot of which, a perticular account is to be given of the absentees, Naming the Hospitals in which the Sick are Lodged, & What service those return’d on Command are engaged in—Mention is also to be made of the Kill’d—Wounded & Missing (if any there be) after every action or Skirmish with the Enemy, As also any other remarkable occurences which may need explanation.
Compare always the last return made you with the one preceding it & see that they corrispond, or the Alterations satisfactorily accounted for, that no error or abuse may escape unnoticed—uncorrected—& unpunished if the mistakes are wilfull.
Desertions having been very frequent of late, endeavor to discover the cause of them, that a remedy may be applied—One Step towards preventing of which, is, to have the Rolls regularly call’d Morning, & Evening, & the Absentees satisfactorily accounted for, or immediately sought after with Vigilance & Care—No furlough to be given to either Officers or Men, except in cases of extreme Necessity.
See that the Officers pay great attention to the Condition of the Soldiers Arms, Amunition, & Accoutrements, as also to the manner of Cooking their Victuals; & as far as in your power lies, cause the Men to appear Neat, Clean, & Soldier like, not only for appearances, but for the Benifit of their Health.
Improve all the leizure time your Brigade may have from other Duties, in Manouvring & teaching the Men the use of their Legs, which is of infinitely more importance—than learning them the Manual Exercise—Cause the Officers to attend regularly & perform their part of these duties with the Men.
You are not to accept the Resignation of any Commissioned Officer; but upon a Vacancy happening in any Regiment in your Brigade you

may Consult the feild officers thereof, & Recommend to the Commander in Cheif a fit person to supply the dificiency; ’till a Commission however is granted, or approbation given in General Orders, such person is not to be included in the returns or Pay Rolls.
You are to cause the pay Rolls of every Regiment in your Brigade to be made out & deposited at the End of every Month in the hands of the paymaster General—In doing this Strict attention is to be paid to the Resolves of Congress for the manner of doing it.
The Experience of last Campaign abundantly evinc’d the Absurdity of heavy Baggage & the disadvantage resulting to Individuals & the Public—Prevent therefore as much as possible all Incumbran⟨ces⟩ of this kind & do not upon a March suffer the Soldiers to throw their Arms or Packs into waggons unless they are sick or Lame.
Let Vice & Immorality of every kind be discouraged as much as possible in your Brigade & as a Chaplain is allowed to each Regiment see that the Men regularly attend divine Worship—Gaming of every kind is expressly forbid as the foundation of evil & the cause of many Gallant & Brave Officers Ruin. Games of exercise for amusement may not only be permitted but encouraged.
These Instructions you will consider as Obligatory unless they sho⟨uld⟩ Interfere with General Orders. Which you must always endeavor to have executed in your Brigade with Punctuality. Given at Head Quarters in Morris Town this 26th day of May 1777.

Go: Washington

